                    Case 5:17-cv-04002-SAC-JPO Document 75 Filed 03/13/19 Page 1 of 3


AO 440 (Rev. 06/ 12) Summons in a Civil Action (Page 2)

 Civil Action No.5:17-cv-04002-SAC

                                                        PROOF OF SERVICE
                       (Tllis section should not be filed with tlze court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name ofindi,1idual and title, ifany)            Michael Baskett
was received by me on (date)              2.22. I 9
                                        ~~~~~~~~~




           0 I personally served the summons on the individual at (place)
                                                                                  on (date)                            ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name ofindividual)                                                                        , who is
            designated by law to accept se1vice of process on behalf of (name oforganization)
                                                                                  on (date)                            ; or

           0 I returned the summons unexecuted because                                                                               ; or

           ~ other (specify):        sent via certified mail to Michael Baskett. Delivered
                                     (according to USPS) on Feb. 2, 2019.
           My fees are$                             for travel and $                   for se1vices, for a total of$          0.00


           I declare under penalty of pe1jmy that this info1mation is true.



Date:     March 13, 2019

                                                                  Catherine Joritz (Cathy Joritz), Plaintiff
                                                                                          Printed name and title




                                                                       PO Box 4 22, Perry, KS, 66073
                                                                                              Server's address


Additional info1mation regarding attempted service, etc:
        According to USPS (see additional page) the summons/complaint was delivered on Feb. 2,
        2019. Although the tracking indicates that a neighbor received the summons/complaint, it
        appears that Michael Baskett signed for it (pis see signature).
Case 5:17-cv-04002-SAC-JPO Document 75 Filed 03/13/19 Page 2 of 3




  • Complete items 1, 2, and 3.
  • Print your name and address on the reverse                                                                          0   Agent
    so that we can return the card to you.                                                                              0   Addressee
  • Attach this card to the back of the mailplece,
    or on the front if space permits.
  1. Article Addressed to:                                                                                              0 Yes
                                                                                                                        ONo




     IIll~l llllIllIllIIIIIIIIIIIHll IIll lllll Ill
        9590 9402 3437 7275 0574 31
                                                               3. SONlce Type
                                                               0 Adult Signature
                                                               0 Adult Slgnatlll'9 Aostrtcted Oe!IVefy
                                                               0 Cert1fled ~
                                                               a Certir.ec1 M11J Reatr1c:ted o.n-y
                                                                                                             0 Prkx1ty M1111 Express®
                                                                                                             0 Reglstered Mall'"
                                                                                                             a Re!llstenld Mall Restricted
                                                                                                               Def'ivery
                                                                                                             a RAltum Reoe!pt for
 -----------------'a
  2. Artlcle Number rrransfar !mm   r_,_.. -on """wrf
                                  n Collect    Dollvery RM111c1ed
                                t<Prviro IAlv>ll                                                 Dellllety
                                                                                                               Metehandise
                                                                                                             a Signature Confirmstion"'
                                                                                                             a Slgnnture eonrinna11on
              7018 1130 0000 2348 1 713                                         •111cted Oollvery              ResUlcted Delivety
                                                                  Oller$500)

  PS Form   3811 , July 2015 PSN 7530-02-000-9053                                                        Domestic Return Receipt




                                                                                                         Arst-Class Mail
                                                                                                         Postage & Fees Paid
                                                                                                         USPS
                                                                                                         Permit No. G-10


          9590 9402 3437 7275 0574 31
      United States              • Sender: Please print your name. address. and ZIP+4• in this box•
      Postal Service




                                   I' 111IJIII/1, 11,,, 11III/,,,,, I,,,I' JI II11111, / 11II,/II/11111/I 11,
     Case 5:17-cv-04002-SAC-JPO Document 75 Filed 03/13/19 Page 3 of 3


~USPS.COM"           Quick Tools                Mail &Ship              Track & Manage                   Postal Store        Business              International




       USPS Tracking®                                                                                                                   Tracking             Fil




       Track Another Package          +


                                                                                                                                                           Rerr
                Tracking Number: 70181130000023481713

                                                                                      Status

                Your item was delivered to a neighbor as requested at 1 :07           &Delivered
                pm on February 2, 2019 in LAWRENCE, KS 66049.                         February 2, 2019 at 1:07 pm
                                                                                      Delivered, Neighbor as Requested
                                                                                      LAWRENCE, KS 66049




                                                                                                                                            Delivered




                  Text & Email Updates                                                                                                             v

                  Tracking History


                  February 2, 2019, 1 :07 pm
                  Delivered, Neighbor as Requested
                  LAWRENCE, KS 66049
                  Your item was delivered to a neighbor as requested at 1:07 pm on February 2, 2019 in LAWRENCE, KS 66049.



                  February 2, 2019
                  In Transit to Next Facility



                  February 1, 2019, 3:41 pm
                  USPS in possession of item
                  LAWRENCE, KS 66044
